Nicholas J. Swenson 3033 Excelsior Blvd. Suite 560 Minneapolis, Minnesota 55416 March 14, 2013 Bradley D. Slye Chairman of the Board Electro-Sensors, Inc. 6111 Blue Circle Drive Minnetonka, Minnesota 55343 Dear Mr. Slye: After careful study and review, I have developed a strong admiration and respect for Electro-Sensors, Inc. and its business.I currently own a significant stake in Electro-Sensors and would like to increase my holdings. To increase my holdings, I would like to tender for outstanding shares held by public shareholders at a per share price equal to $4.73, a 20% premium to the closing price on March 13, 2013.Such an offer would be contingent on: ● The board of directors approving the tender, to ensure the shares purchased retain full rights of share ownership, including voting rights, under Minnesota law. ● The board of directors agreeing to my serving as a director of the company on the company’s five member board. ● No material changes in the business or corporate governance being effected until I am on the board. The purpose of this letter is merely to state on a nonbinding basis my interest in a possible offer and I do not have any obligation to complete any transaction unless and until definitive arrangements which are acceptable to both parties are effected. I believe my offer represents a great opportunity for the company’s public shareholders to realize extraordinary value for their shares. I look forward to discussing this proposal with the board of directors, and request a meeting with the board as soon as possible. Sincerely, /s/ Nicholas Swenson Nicholas J. Swenson
